IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-59,939-02


EX PARTE TRACY LANE BEATTY





ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 241-0978-04 IN THE 241ST JUDICIAL DISTRICT COURT

OF SMITH COUNTY



	Per curiam.  Keasler, J., not participating.


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071.
	A jury convicted applicant of capital murder.  The jury answered the special issues
submitted pursuant to Texas Code of Criminal Procedure Article 37.071, and on August 10,
2004, the convicting court sentenced applicant to death.  This Court affirmed applicant's
conviction and sentence on direct appeal.  Beatty v. State, No. AP-75,010 (Tex. Crim. App.,
March 11, 2009) (not designated for publication).
	Applicant presents ten allegations in his application in which he challenges the
validity of his conviction and sentence.  The trial judge entered findings of fact and
conclusions of law and recommended that relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We agree with the trial judge's recommendation and adopt the trial judge's findings and
conclusions with the following exceptions: Findings of Fact, paragraphs 29, 60, 61, 65, 81,
100, 131, 132, 143, 154, and 160; Conclusions of Law, last sentence of paragraph 170. 
Based upon the trial court's findings and conclusions and our own review of the record, relief
is denied.
	IT IS SO ORDERED THIS THE 6TH DAY OF MAY, 2009.

Do Not Publish